  Case 15-28104         Doc 43     Filed 10/03/18 Entered 10/03/18 07:51:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28104
         JO LINDA MACK

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/17/2015.

         2) The plan was confirmed on 10/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/04/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,125.00.

         10) Amount of unsecured claims discharged without payment: $8,192.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-28104        Doc 43        Filed 10/03/18 Entered 10/03/18 07:51:33                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $11,323.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $11,323.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,690.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $508.22
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,198.22

Attorney fees paid and disclosed by debtor:                  $1,310.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE         Unsecured      1,600.00       1,384.29         1,384.29      1,384.29        0.00
ANDREW AGEN DAVIS MD              Unsecured            NA         204.46           204.46        204.46        0.00
ATG CREDIT                        Unsecured      1,095.00            NA               NA            0.00       0.00
BUCKEYE TITLE LOANS OF ILL        Unsecured         350.00           NA               NA            0.00       0.00
BUCKEYE TITLE LOANS OF ILL        Secured        3,150.00       2,340.00         2,340.00      2,340.00     110.33
CASHNET USA                       Unsecured         300.00        861.45           861.45        861.45        0.00
CDA PONTIAC                       Unsecured         220.00           NA               NA            0.00       0.00
CERTIFIED SERVICES INC            Unsecured         204.00           NA               NA            0.00       0.00
CHASE CC                          Unsecured         800.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,200.00           0.00         1,687.09      1,687.09        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       1,687.09         1,687.09           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         150.00        150.00           150.00        150.00        0.00
COMMONWEALTH EDISON               Unsecured         400.00        273.49           273.49        273.49        0.00
EQUITY TRUST COMPANY              Unsecured            NA         445.00           445.00        445.00        0.00
EVEREST                           Unsecured         450.00           NA               NA            0.00       0.00
HOLY CROSS AFFILIATES             Unsecured          50.00           NA               NA            0.00       0.00
HOLY CROSS HOSPITAL               Unsecured         100.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured            NA          36.60            36.60          36.60       0.00
IL DEPT OF REVENUE                Priority          300.00        195.83           195.83        195.83        0.00
INTERNAL REVENUE SERVICE          Priority          350.00           NA               NA            0.00       0.00
LVNV FUNDING                      Unsecured         310.00        310.17           310.17        310.17        0.00
MCSI INC                          Unsecured         250.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU           Unsecured         230.00           NA               NA            0.00       0.00
MERCY HEALTH SYSTEMS              Unsecured          10.00           NA               NA            0.00       0.00
MERCY HOSPITAL                    Unsecured         550.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,000.00            NA               NA            0.00       0.00
Plain Green                       Unsecured      1,700.00            NA               NA            0.00       0.00
QUANTUM3 GROUP LLC                Unsecured          88.00        126.07           126.07        126.07        0.00
SETERUS INC                       Secured      134,940.00            NA               NA            0.00       0.00
SOUTHWEST GASTROENTEROLOGY        Unsecured         133.00           NA               NA            0.00       0.00
WEST RIVER CASH                   Unsecured         400.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-28104      Doc 43     Filed 10/03/18 Entered 10/03/18 07:51:33                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim        Claim         Principal        Int.
Name                            Class    Scheduled        Asserted     Allowed          Paid           Paid
WOW INTERNET AND CABLE       Unsecured         650.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00             $0.00                    $0.00
      Mortgage Arrearage                                    $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                           $2,340.00         $2,340.00                  $110.33
      All Other Secured                                 $1,687.09             $0.00                    $0.00
TOTAL SECURED:                                          $4,027.09         $2,340.00                  $110.33

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                    $0.00
       Domestic Support Ongoing                            $0.00              $0.00                    $0.00
       All Other Priority                                $195.83            $195.83                    $0.00
TOTAL PRIORITY:                                          $195.83            $195.83                    $0.00

GENERAL UNSECURED PAYMENTS:                             $5,478.62         $5,478.62                    $0.00


Disbursements:

       Expenses of Administration                            $3,198.22
       Disbursements to Creditors                            $8,124.78

TOTAL DISBURSEMENTS :                                                                       $11,323.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-28104         Doc 43      Filed 10/03/18 Entered 10/03/18 07:51:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
